Citation Nr: 0324632	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  95-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a psychosis and post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
The veteran cancelled his request for a hearing before a 
Hearing Officer at the RO.  The Board remanded the case in 
March 1998.

By rating action in September 2000, entitlement to 
nonservice-connected pension benefits were granted, effective 
from May 3, 1994.

In April 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2002).  In June 2003, the veteran's 
representative was provided a copy of the VHA opinion and 60 
days to submit any additional evidence or argument in 
response to the opinion.  No response was received.  

FINDING OF FACT

There is competent medical evidence relating the veteran's 
current psychosis, characterized as schizophrenia, to his 
period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, characterized as 
schizophrenia, was incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

The veteran seeks service connection for an acquired 
psychiatric disorder, to include a psychosis and PTSD, which 
he asserts had its onset during his active service.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and psychosis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran entered military service in August 1968 and was 
discharged from service in June 1969 as unsuitable.  At his 
May 1968 pre-induction examination, there were no reports of 
previous psychological problems and the psychiatric 
evaluation was normal.  An April 1969 clinic report and 
consultation diagnosed passive aggressive character with 
schizotypical tendencies.  It was determined that the 
condition was not incurred in the line of duty and existed 
prior to service.  The May 1969 separation examination report 
included a diagnosis of passive aggressive disorder.

There are no records of psychiatric treatment prior to 
service or subsequent to service until 1993.  VA and private 
medical records from 1993 to 1998 contain reports of suicide 
ideations, auditory hallucinations telling him to hurt 
himself, visual hallucinations of people coming out of walls 
and nightmares.  Both private and VA physicians have 
repeatedly diagnosed schizophrenia, schizoaffective disorder, 
PTSD, and psychotic disorders not otherwise specified.  The 
most recent medical evidence is dated in December 1998 and 
shows that the diagnoses included chronic undifferentiated 
type schizophrenia and PTSD.  

In April 2003, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration concerning whether a chronic acquired 
psychiatric disorder began or was first manifested in 
service.  

In May 2003, the VHA doctor provided an expert medical 
opinion in response to the Board's request.  It was opined 
that, it is a least as likely as not that a chronic acquired 
psychiatric disorder began, or was first manifested in 
service.  It was indicated that the probable diagnosis of the 
disorders that were first manifested while in service 
included PTSD and schizoid personality disorder.  It was 
noted that the veteran presented with characteristics of 
schizoid personality disorder while in Vietnam and that this 
schizoid type of personality is a premorbid presentation of 
schizophrenia.  It was indicated that symptoms shown during 
the postservice years represented schizophrenia and PTSD.

After a full review of the record, the Board concludes that 
service connection for schizophrenia is warranted.  The 
evidence includes the May 2003 opinion of a VHA doctor who 
thoroughly reviewed the claims file.  The expert concluded 
that an acquired psychiatric disorder had its onset during 
service.  The examiner noted that the inservice diagnosis 
represented the onset of the currently diagnosed 
schizophrenia.  It was also found that some of the veteran's 
symptoms are consistent with PTSD.  The Board must give the 
veteran the benefits of any reasonable doubt.  Given the 
examiner's statement as to the likelihood of the current 
schizophrenia originating in service and the medical evidence 
showing a current diagnosis of schizophrenia, service 
connection for an acquired psychiatric disorder, 
characterized as schizophrenia, is warranted.  The Board 
acknowledges that the veteran's current psychiatric disorder 
includes symptoms associated with PTSD.  In light of the 
grant of service connection for an acquired psychiatric 
disorder, the Board finds that no further discussion 
regarding PTSD is necessary as the grant of service 
connection represents a full grant of the benefit sought on 
appeal.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, characterized as schizophrenia, is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


